UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)July 25, 2012 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-3526 The Southern Company (A Delaware Corporation) 30 Ivan Allen Jr. Blvd., N.W. Atlanta, Georgia 30308 (404) 506-5000 58-0690070 1-3164 Alabama Power Company (An Alabama Corporation) 600 North 18th Street Birmingham, Alabama 35203 (205) 257-1000 63-0004250 1-6468 Georgia Power Company (A Georgia Corporation) 241 Ralph McGill Boulevard, N.E. Atlanta, Georgia 30308 (404) 506-6526 58-0257110 001-31737 Gulf Power Company (A Florida Corporation) One Energy Place Pensacola, Florida 32520 (850) 444-6111 59-0276810 001-11229 Mississippi Power Company (A Mississippi Corporation) 2992 West Beach Gulfport, Mississippi 39501 (228) 864-1211 64-0205820 333-98553 Southern Power Company (A Delaware Corporation) 30 Ivan Allen Jr. Blvd., N.W. Atlanta, Georgia 30308 (404) 506-5000 58-2598670 The names and addresses of the registrants have not changed since the last report. This combined Form 8-K is furnished separately by six registrants: The Southern Company, Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company and Southern Power Company.Information contained herein relating to each registrant is furnished by each registrant solely on its own behalf.Each registrant makes no representation as to information relating to the other registrants. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The information in this Current Report on Form 8-K, including the exhibits attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section.Furthermore, such information, including the exhibits attached hereto, shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. On July 25, 2012, The Southern Company (“Southern Company”) issued a press release regarding its earnings for the periods ended June 30, 2012.A copy of this release is being furnished as Exhibit 99.01 to this Current Report on Form 8-K.In addition, certain additional information regarding the financial results for the three months and six months ended June 30, 2012 is being furnished as Exhibits 99.02 through 99.07 to this Current Report on Form 8-K. Use of Non-GAAP Financial Measures Exhibits 99.01, 99.02, 99.03 and 99.04 to this Current Report on Form 8-K, in addition to including earnings and earnings per share in accordance with generally accepted accounting principles (“GAAP”) for the three months and six months ended June 30, 2012, also include earnings and earnings per share for such period excluding an insurance recovery received in June 2012 that related to the March 2009 settlement agreement with MC Asset Recovery, LLC (“MCAR”) to resolve a lawsuit arising out of the 2003 bankruptcy of Mirant Corporation, a Southern Company subsidiary until its April 2001 spin-off. The insurance recovery related to the MCAR settlement agreement impacted the presentation of earnings and earnings per share for the three months and six months ended June 30, 2012, and similar recoveries are not expected to occur with any regularity as part of Southern Company’s ongoing business activities.Accordingly, Southern Company believes the presentation of earnings and earnings per share excluding the insurance recovery related to the MCAR settlement agreement is useful to investors because it provides investors with additional information to evaluate the performance of Southern Company’s ongoing business activities. Southern Company management also uses earnings and earnings per share excluding the insurance recovery related to the settlement agreement with MCAR to evaluate the performance of Southern Company’s ongoing business activities. The presentation of this additional information is not meant to be considered a substitute for financial measures prepared in accordance with GAAP. Exhibits The exhibits hereto contain business segment information for Alabama Power Company, Georgia Power Company, Gulf Power Company, Mississippi Power Company and Southern Power Company.Accordingly, this report is also being furnished on behalf of each such registrant. - 1 - The following exhibits relate to the periods ended June 30, 2012: Exhibit 99.01 Press Release. Exhibit 99.02 Financial Highlights. Exhibit 99.03 Significant Factors Impacting EPS. Exhibit 99.04 EPS Earnings Analysis. Exhibit 99.05 Consolidated Earnings. Exhibit 99.06 Kilowatt-Hour Sales. Exhibit 99.07 Financial Overview. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 25, 2012 THE SOUTHERN COMPANY By/s/W. Ron Hinson W. Ron Hinson Comptroller ALABAMA POWER COMPANY GEORGIA POWER COMPANY GULF POWER COMPANY MISSISSIPPI POWER COMPANY SOUTHERN POWER COMPANY By/s/Melissa K. Caen Melissa K. Caen Assistant Secretary - 2 -
